Citation Nr: 1746691	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-40 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for residuals of shrapnel wound, scar on left leg.

2. Entitlement to a higher initial evaluation of posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  He is a recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to a TDIU has been raised by the record as a component of the increased rating claim on appeal for PTSD.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's left knee scar is related to the Veteran's in-service injury.

2. Throughout the entire period on appeal, the Veteran's PTSD symptoms have indicated no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with satisfactory functioning generally and with routine behavior, self-care and normal conversation.

3. The service-connected disabilities, standing alone, are shown to be of such severity as to effectively preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1. Residuals of shrapnel wound, scar on left leg, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.130, Diagnostic Code (DC) 9411 (2016).

3. The requirements for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran contends that he has residuals of a shrapnel wound injury on his left leg from service.  The current residuals are in the form of a scar that is due to the surgical removal of the debris from his left knee, performed in December 1966.  This scar is noted on his December 1967 separation examination report.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

The Veteran currently has a scar on his left knee.  This is also the type of disability that the Veteran is competent is identify.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The May 2015 inaccurately responded "no" to the question of whether the Veteran had any scars (surgical or otherwise) related to the treatment of his knee surgery in service.

The Board notes that the Veteran is in receipt of service connection for his left knee injury from service, status post surgery; however, he did not receive a separate evaluation for scars.  The rule against pyramiding does not forbid the assignment of separate ratings for musculoskeletal symptoms and scars that are related to the same disability.  38 C.F.R. §§ 4.14, 4.25.  As such, the scar that is related to the left knee injury from service should likewise be service connected.  The scar is directly related to left knee surgery performed in service.

II. Increased Rating 

The Veteran avers that his PTSD is more severe than what is contemplated by the initial 30 percent rating.  Based on a review of the evidence, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate the next higher rating of 50 percent for any point during the appeal period.

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15. 

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

Where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, staged ratings are unnecessary as the PTSD symptoms during the appeal period warrant a uniform rating.

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See Schedule for Rating Disabilities, 38 C.F.R. Part 4, DC 9411 (2016).

A 50 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443. 

C. Facts and Analysis

The Veteran underwent an initial PTSD VA examination in June 2015.  See Virtual VA.  He reported intrusion symptoms of the stressful experience in service.  In the past 6 months, he had repeated memories of it a couple of times per week.  Disturbing dreams would occur less often.  He experienced avoidance of the stimuli associated with the traumatic event and he noted that he stays busy to avoid thinking about it.  He stated that he could become easily angered and he tries to avoid others, but he copes with anger by going to the barn, getting a horse, and riding.  He stated that he has difficulty falling asleep and staying asleep since service.  The examiner opined that the Veteran's level of occupational and social impairment was due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  PTSD was the sole mental health diagnosis and his functional limitations were generally mild.  He was able to function quite adeptly in working his farm and training and selling horses.  He also provides horse rides for multiple social groups.  Activities of daily living (ADLs) were not reported to be significantly limited.  He stated that he needs to stop and rest after being on his legs; however, this was related more to his physical factors.  

Social functioning appeared to be mildly limited by PTSD, as he would withdraw from being with his wife or others when he expressed distress related to his PTSD symptoms.  However, he reports that his relationships with his wife and children are good; he has friends with whom he rides horses for a minimum of 5 to 6 hours per week.  He typically spends his day getting up to do farm chores.  

Memory, attention, and concentration were not found to be significantly limited.  He denied having these limitations in work-related functioning.  Attention was intact.  Memory was adequate for the examination, although long-term memory was poor for recall.  Recall for his personal history did not seem significantly limited.  He denied suicidal and homicidal ideations, and insight and judgment were grossly intact.

The Veteran underwent another VA examination in May 2016.  Regarding social functioning, the Veteran stated that his relationship with his wife "is going ok."  They go out to eat once or twice a week, sometimes they watch television together, and his wife is supportive emotionally.  He is in touch with his two daughters and his great granddaughter currently lives with him and his wife part-time, as his wife takes care of her.  They also adopted three granddaughters and one of them lives on a smaller house on their property; he sees her daily.  The Veteran also has two brothers and one lives half a mile away from him; he sees him once or twice a week.  The Veteran stated that he has some friends who own horses in his area and he talks to them "a lot."  It is very seldom, he reported, that he goes into town and does not run into someone he knows.  He maintains his hobbies of riding and caring for his horses, completes farm chores, and works with horses with his granddaughter.

Occupationally, the Veteran stated that he worked on his farm since 1969 when he bought the farm, but also worked outside until he had to quit because of his knees.  Since the mid-1980s, he has worked on his farm.  He also "shoed horses for people [he] knew" and completed 500 to 1000 jobs per year, but he had to stop because of prostate cancer, when he "shut everyone off" 4 or 5 years ago.

The Veteran reported that he is not usually sad, and if he feels sad, he will go out and participate in his hobbies ("start a new horse") and do things around the farm.  He avoided crowded places, but it depended on the crowd; he feels comfortable at horse events, but if he does not know everyone there, he would not feel comfortable.  While the Veteran feels irritable "when he sees someone being taken advantage of" he reported that he does not usually get into arguments with people; he does not get into physically hostile situations.  As for sleep, he has "some" nightmares, but they "are not as frequent as they used to be."  He takes medication to help him sleep.  He gets startled with loud noises and fireworks.  He also takes medication for memory issues, but he still drives and has not had any problems driving either in town or on long drives.  He has to write things down regarding daily tasks.  Upon mental status examination, the Veteran was pleasant, affect was stable, speech was of average rate, tone, and prosody.  There were no suicidal or homicidal ideations reported.  

Lastly, the examiner remarked that the effects of the Veteran's PTSD on occupational functioning interfered with maintenance of gainful activities (including both sedentary and physical tasks).  His anxiety, sleep issues, nightmares, irritability/anger when triggered by external stimuli, hypervigilance, avoidance of trauma-related stimuli and triggers, and heightened arousal consistently affected his ability to work a full time job and complete tasks both individually and as part of a team.  Functional limitations included having PTSD symptoms that interfered with timely and efficient completion of work tasks.

On review, the Veteran's PTSD has, throughout this appeal, been described as demonstrating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He has primarily manifested symptoms of some sleep issues, infrequent nightmares, irritability/anger, hypervigilance, avoidance of trauma-related stimuli and triggers, and heightened arousal.  The record does not show that the criteria for a 50 percent rating have been met or approximated, as reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships have not been demonstrated at any time, nor are there other symptoms present which demonstrate such a level of impairment.  

In fact, the Veteran has consistently demonstrated that he has the ability maintain relationships with his wife and his family, he sees his family frequently, and he also maintains friendships with those he connects with through the horses/farm.  He is able to enjoy his hobbies (related to horses), spend time with his wife and family, and complete farm chores.  While the record shows that the Veteran would prefer to be around a crowd that he knows and is comfortable with versus a large crowd where he does not know people, he has not demonstrated difficulty in establishing and maintaining social relationships.  

With respect to occupational functioning, the Veteran's PTSD interfered with timely and efficient completion of work tasks, but does not demonstrate that he has reduced reliability and productivity due to his PTSD symptoms that ultimate result in difficulty in establishing and maintaining work relationships.  Memory, attention, and concentration were not found to be significantly limited.  The Veteran has denied having these limitations in work-related functioning.  His attention throughout the appeal period was intact.  Memory was adequate, although long-term memory was poor for recall.  While, the VA examiner stated that a full time job and task completion (individually or part of a team) is impacted by his PTSD symptoms, those symptoms are of the severity that is listed for the 30 percent criteria; his symptoms are not as severe as those listed in the 50 percent criteria.

The Board has considered the Veteran's symptoms recorded in the record, but has also looked beyond the number of symptoms to the level of impairment they might impose, based on the severity, frequency and duration of those symptoms and the entire disability picture they present.  For the foregoing reasons, the Board finds the record contains no supporting findings or opinions indicating occupational and social impairment with reduced reliability and productivity, based on symptoms which would rise to the next level under DC 9411 of an increased rating to 50 percent or as high as 70 or 100 percent.  The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. TDIU

The Veteran contends that his service-connected disabilities prevent him from obtaining gainful employment and that no employer would hire him due to his service-connected disabilities.  See December 2015 Veteran's Application for Increased Compensation Based on Unemployability.  

In order to establish a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) For the purpose of determining one 40 percent or one 60 percent disability, there are certain circumstances where the combination of certain related disabilities may be aggregated, such as for multiple injuries sustained in combat.  38 C.F.R. § 4.16(a)(4).  

The Veteran is currently service-connected for a left knee disability (30 percent from May 19, 1997), PTSD (30 percent from November 25, 2014), prostate cancer (40 percent from September 1, 2014, then 20 percent from February 10, 2016), tinnitus (10 percent  from October 15, 2008), bilateral hearing loss (noncompensable), and erectile dysfunction (noncompensable).  The combined rating that covers the appeal period is 70 percent and the Veteran meets the schedular TDIU criteria under 38 C.F.R. § 4.16(a).  His multiple service-connected injuries have incurred in action as he is a combat veteran from his time served in Vietnam.  38 C.F.R. § 4.16(a)(4). Thus, aggregating his service-connected disabilities, the Veteran meets the requirements for a schedular TDIU, as confirmed by application of the combined ratings table.  See 38 C.F.R. §§ 4.25.  He has met the 70 percent criteria since November 25, 2014.  

The evidence of record also demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The May 2015 VA examination for prostate cancer shows that the Veteran's prostate cancer impacts his ability to work in that he needs access to the restroom every 1 to 2 hours.  The May 2015 VA knee examination reveals that the Veteran's knee prevents him from performing any occupational task such as standing, walking, lifting, sitting, etc., as his knee limits him to walking several blocks and standing more than 10 minutes.  The May 2015 VA audiology examination reveals that the Veteran's hearing loss has a negative impact on his ability to understand speech, and employment that requires the ability to hear and understand conversation without error would be challenging.  Also, the most recent PTSD examination in 2016 shows that the Veteran's PTSD interferes with maintenance of gainful activities (including both sedentary and physical tasks).  Thus, the combination of his service-connected disabilities makes it difficult for the Veteran to secure or follow a substantially gainful occupation.  In fact, the Veteran's December 2015 application for TDIU shows that he has a high school diploma and he has not been able to work full-time since 1994.  The evidence of record also shows that the Veteran has been self-employed since the 1980s and he has primarily worked on his own farm.  At the May 2016 PTSD examination, the Veteran stated that he worked on his farm since 1969 when he bought the farm, but also worked outside until he had to quit because of his knee.  He also "shoed horses for people [he] knew" and completed 500 to 1000 jobs per year, but he had to stop because of prostate cancer, when he "shut everyone off" 4 or 5 years ago.

In light of these symptoms, it appears that the Veteran would not be capable of more than marginal employment in any type of work setting, whether physical or sedentary.  Ortiz-Valles v. McDonald, 28 Vet. App. 65, 72 (2016).  Thus, the Board will resolve reasonable doubt in the Veteran's favor and find that he has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  A TDIU is granted.


ORDER

Service connection for residuals of shrapnel wound, scar on left leg, is granted.

A higher initial evaluation of PTSD, currently evaluated as 30 percent disabling, is denied.

A total disability rating based on individual unemployability due to service-connected disabilities TDIU is granted.




______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


